IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-41,486-02


                       EX PARTE JASON ISAIAH ROBINSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. FR 45401-B IN THE 27TH DISTRICT COURT
                                FROM BELL COUNTY


         Per curiam.

                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment with the possibility of parole. The Third Court of Appeals

affirmed his conviction. Robinson v. State, No. 03-95-00559-CR (Tex. App.—Austin May 29,

1996).

         Applicant raises two claims of cruel and unusual punishment and one claim that the

certification documents to transfer him from juvenile to adult court were legally insufficient. He has

already filed an 11.07 habeas application attacking this conviction, therefore he needs to overcome
                                                                                                    2

the bar on subsequent applications to have his grounds addressed by this Court. TEX . CODE CRIM .

PRO . ART . 11.07 §4. He argues that recent cases allow him to overcome the bar on subsequent

applications.

       His cruel and unusual punishment grounds rely on the Supreme Court’s cases, Miller v.

Alabama1 and Montgomery v. Louisiana2. However, these cases apply to juvenile offenders who

were given a sentence of life without parole. Applicant was given a sentence of life with parole.

Regarding an applicant’s burden of proof in Section 4 cases, the Court has held that in order to

satisfy art. 11.07, § 4(a)(1), an applicant must not only establish that a new legal basis for relief

exists that was unavailable at the time of his original habeas application, but also that the facts he

alleges are at least minimally sufficient to bring him within the ambit of that new legal basis for

relief. Ex parte Oranday-Garcia, 410 S.W.3d 865 (Tex. Crim. App. 2013). Applicant does not

show that the cases he relies on apply to his punishment, therefore he does not overcome his burden

under §4.

       Applicant relies on this Court’s decision in Moon v. State3 for his juvenile certification

ground. This Court has recently decided a case directly related to raising the sufficiency of a

certification in a subsequent application. Ex parte Navarro, WR-82,264-03 __ S.W. 3d. __ (Tex.

Crim. App. Jan. 10, 2018). The Court held that Navarro could not overcome the §4 bar on

subsequent applications based on this Court’s decision in Moon because he could have reasonably

formulated the legal insufficiency ground based on prior court opinions.



       1
            467 U.S. 460 (2012).
       2
            577 US __ (2016); 136 S. Ct. 718 (2016).
       3
             451 S.W.3d 28 (Tex. Crim. App. 2014).
                                                                                          3

       Because Applicant has not overcome his burden regarding subsequent applications, this

Court dismisses this application. TEX . CODE CRIM . PRO . Art. 11.07 §4.



Filed: March 21, 2018
Do not publish